United States Court of Appeals

                        FOR THE EIGHTH CIRCUIT
                                  ________

                              No. 96-3047
                              ___________

Julius Randolph Blaine Johnson, *
                                *
          Appellant,            *
                                *
     v.                         *
                                *
David Johnson; Will Tannehill; *
On-Guard, Inc.; David Fischer; * Appeal from the United States
Mark Magnuson,                  * District Court for the
                                * District of Minnesota.
          Appellees,            *
                                *        [UNPUBLISHED]
Minnesota Inn, Inc.; Susan      *
Sletten; Steve Otteson; John    *
Laux; Don Omodt,                *
                                *
          Defendants,           *
                           ___________

                     Submitted:    April 29, 1997

                         Filed:   May 2, 1997
                              ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     Julius Randolph Blaine Johnson, a federal prisoner, brought a
42 U.S.C. § 1983 action against a security company and four of its
employees, alleging a violation of his Fourth Amendment rights when
two of the employees stopped and searched his person and car in a
motel parking lot.     The district court1 granted     summary judgment

     1
      The HONORABLE PAUL A. MAGNUSON, Chief Judge, United States
District Court for the District of Minnesota, adopting the report
and recommendation of the HONORABLE RAYMOND L. ERICKSON, United
States Magistrate Judge for the District of Minnesota.
in favor of defendants, concluding that Johnson was collaterally
estopped from litigating the issue, based on a determination in a
prior criminal case that the search by these private parties did
not implicate the Fourth Amendment.


     After de novo review of the record before the district court,
see Earnest v. Courtney, 64 F.3d 365, 366-67 (8th Cir. 1995) (per
curiam), we conclude that the district court's grant of summary
judgment, based on collateral estoppel, was correct.   Accordingly,
we affirm.   See 8th Cir. R. 47B.     We deny Johnson's motions for
appointment of counsel, and for leave to file an addendum and to
submit documents outside the record.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-